Citation Nr: 0737329	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  06-22 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased (compensable) rating for a 
chronic headache disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel

INTRODUCTION

The veteran had active duty service from May 1964 to November 
1964.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2005 Rating Decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Witchita, Kansas.  

The veteran was afforded a March 2007 Travel Board hearing in 
connection with his claim before the undersigned Veterans Law 
Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks an increased (compensable) disability 
evaluation for a chronic headache disorder. Service 
connection for the disorder was granted in an October 2005 
Board decision, which was assigned a zero percent evaluation 
by the RO in a November 2005 rating decision.

Because the veteran is challenging the initially assigned 
disability rating, it has been in continuous appellate status 
since the original assignment of service-connection. The 
evidence to be considered includes all evidence proffered in 
support of the original claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

In support of his claim for a compensable evaluation, in 
December 2005, the veteran submitted a statement authored by 
Mark D. Strehlow, M.D.  In part, Dr. Strehlow reported that 
he had treated the veteran "for some time," and that the 
veteran's headache disorder had "increased in severity over 
the past few years."  Although Dr. Strehlow reported that 
the veteran "recently began having prostrating attacks 
averaging 1-2 a month," he did not specify at what point the 
increased symptoms began. 
Because Dr. Strehlow's letter provides information as to a 
recent increase in the veteran's service-connected headache 
disorder at some unknown point during the pendency of the 
claim, it is relevant to the question of "staged" ratings.  
Fenderson, 12 Vet. App. at 126-127 (when a disability rating 
is initially assigned, separate ratings should be considered 
for separate periods of time, known as staged ratings).

Upon remand, the RO/AMC will contact the veteran, and request 
that he provide a release of medical information form to 
enable the RO/AMC to retrieve any treatment logs, 
prescriptions, and any other relevant medical record 
information as to the headache disorder from Dr. Strehlow.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will contact the veteran 
and request that he provide an updated 
release of information form to enable the 
RO/AMC to obtain treatment logs, 
prescriptions, and any other relevant 
medical record information as to the 
headache disorder from Dr. Strehlow.

2.  The RO/AMC should take such 
additional development action as it deems 
proper with respect to the claims, 
including the conduct of any other 
appropriate VA examinations, if deemed 
appropriate by the RO/AMC, and follow any 
applicable regulations and directives 
implementing the provisions of the VCAA 
as to its notice and development.  
Following such development, the RO/AMC 
should review and readjudicate the claim, 
with consideration of "staged ratings." 
Fenderson, above,  See also 38 C.F.R. § 
4.2 (If the findings on an examination 
report do not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.).  If any such 
action does not resolve the claims, the 
RO/AMC shall issue the appellant a 
Supplemental Statement of the Case.  
Thereafter, the case should be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



